Per Curiam.

The petition shows that both rent and taxes were due. The allegation as to taxes is in effect that certain taxes became payable on the 1st day of October, 1899, and as the petition was verified on the 27th day of April 1900, the petition shows that more than sixty days had elapsed when the petition was made. At any rate, the tenant could be dispossessed for the nonpayment of rent.
It is claimed by the appellant that the court erred in the ruling which appears on page 14 of the stenographer's minutes. There is no exception to it, even if the court did err.
There is no weight to the point taken by the tenant that no personal demand for the rent was proved. It was admitted by the attorney for the tenants that such demands were made on both Henry M. Levor and Helen Louise Levor.
The relation of landlord and tenant between the petitioner and Henry M. Levor sufficiently appears by the admission of said Levor contained in Exhibit “ E.”
There was no error committed in the trial which calls for a reversal of the final order.
Order appealed from is affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Order affirmed, with costs.